1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     RONALD COLLINS,                                    Case No. 3:17-cv-00417-MMD-WGC

7                                     Plaintiff,                        ORDER
             v.
8
      ROMEO ARANAS, et al.,
9
                                  Defendants.
10

11          Without referring to any specific ruling, Plaintiff Ronald Collins has filed an objection

12   to Magistrate Judge William G. Cobb allowing Defendants to use Plaintiff’s medical

13   records in their pleadings while purportedly denying Plaintiff’s motion to compel

14   Defendants to produce Plaintiff’s medical records to Plaintiff for his use in his pleadings.

15   (ECF Nos. 119, 120 (duplicative documents).) Plaintiff also seeks Judge Cobb’s “removal”

16   and to have this case reassigned to a different magistrate judge. (Id.) The Court overrules

17   Plaintiff’s objection and request for Judge Cobb’s removal.

18          First, Plaintiff provides no valid basis to support Judge Cobb’s removal from this

19   case (see generally id.). Thus, the Court denies Plaintiff’s request. Moreover, while this

20   Court reviews a magistrate judge’s pretrial order for clear error, see 28 U.S.C. §

21   636(b)(1)(A); see also Fed. R. Civ. P. 72(a), Plaintiff does not object to a specific order or

22   ruling for this Court to review. Further, it appears that to the extent Plaintiff requests that

23   Defendants produce medical records, Judge Cobb has subsequently addressed this

24   dispute. (See ECF No. 140.) Specifically, Judge Cobb granted Plaintiff’s motion to compel

25   (ECF No. 101) in part while allowing for further action on the matter. (ECF No. 140.)

26   Among other things, Judge Cobb ordered that Plaintiff be provided the medical kites

27   Plaintiff seeks as soon as possible, consistent with this Court’s prior orders. (Id. at 5.)

28   Additionally, in furtherance of this Court’s orders that Plaintiff be allowed access to review
1    his medical records (ECF No. 85; ECF No. 94 at 5), Judge Cobb discussed with the parties

2    how Plaintiff could be permitted to review his medical records and also allowed Defendants

3    additional time to respond to Plaintiff’s motion for a court order to allow him to possess

4    copies of his medical records pursuant to AR 639.03. (ECF No. 140 at 5–7.) In short, to

5    the extent Plaintiff raises a proper objection, the Court finds no error.

6           It is therefore ordered that Plaintiff’s objection (ECF No. 119) is overruled.

7           It is further ordered that Plaintiff’s motion seeking Judge Cobb’s removal and to

8    have this case reassigned to a different magistrate judge (ECF No. 120) is denied.

9           DATED THIS 21st day of October 2019.

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
